Citation Nr: 1143711	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-23 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypotension.

2.  Entitlement to service connection for nerve damage of the right leg, secondary to chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left, claimed as circulatory problems of the right leg, to include swelling and non-healing keloid removal site on the right ankle.

3.  Entitlement to service connection for chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left.

3.  Entitlement to an increased rating for right carpal tunnel syndrome, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for left ulnar neuropathy, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION


The Veteran served on active duty from March 1981 to March 1985 and from November 1985 to November 1991.  He also had periods of service in the Air Force Reserves and the Naval Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2005 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at an August 2011 Video Conference hearing.  The hearing transcript is of record.  

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it,  and it is referred to the AOJ for appropriate action.  In this regard, the Board notes that although the issue of entitlement to service connection for hypotension has been certified on appeal, during his August 2011 Video Conference hearing, the Veteran indicated that he actually was claiming entitlement to service connection for hypertension  See August 2011 hearing transcript.

In December 2002, the Veteran filed a claim for entitlement to service connection for swelling and a circulatory problem in the right leg, to include a non-healing keloid removal site on the right ankle, as due to umbilical hernia surgery.  In an August 2003 rating decision, the RO denied service connection for chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left (which the Veteran was diagnosed with during a June 2003 VA examination conducted in response to his claim), claimed as a circulatory problem of the right leg, to include swelling and non-healing keloid removal site on the right ankle.  In March 2004, the Veteran filed a claim for entitlement to service connection for poor circulation in the right leg.  In an April 2005 rating decision, the RO denied service connection for chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left, claimed as a circulatory problem of the right leg, to include swelling and non-healing keloid removal site on the right ankle, as secondary to a ventral incisional hernia.  The Veteran perfected an appeal with regard to this issue, and accordingly, it remains before the Board at this time.  

The issues of entitlement to service connection for chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left and entitlement to service connection for nerve damage of the right leg, secondary to chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left, claimed as circulatory problems of the right leg, to include swelling and non-healing keloid removal site on the right ankle are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's right carpal tunnel syndrome is manifested by pain, numbness and weakness in the right wrist, sensory impairment and significant associated functional limitations.

2.  The Veteran's left ulnar neuropathy is manifested by pain and numbness in the left wrist, sensory impairment and significant associated functional limitations.  

3.  The Veteran does not have hypotension.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for a 30 percent rating for left ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8516 (2011).

3.  The criteria for service connection for hypotension are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypotension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In March 2004, the Veteran filed a claim for service connection for hypotension.  

However, service treatment records are negative for any complaints, treatment or diagnoses for hypotension during service and there was no evidence of hypotension at the time of the Veteran's discharge examination.  The pertinent post-service medical evidence of record is limited to VA outpatient treatment records from the VA Medical Center in North Chicago, Illinois.  These records show that the Veteran has been diagnosed and treated for several other medical conditions, including hypertension, but they do not show that the Veteran has ever been diagnosed with hypotension.  Furthermore, in his May 2005 notice of disagreement, the Veteran listed his claim as service connection for hypertension.  Most recently, during his August 2011 Video Conference hearing, the Veteran testified that he was claiming entitlement to service connection for hypertension, not hypotension.  The Board notes that as discussed above, the issue of entitlement to service connection for hypertension has been referred to the RO for adjudication.
In light of the absence of any competent evidence of hypotension in service or thereafter, this claim must be denied.  

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).
Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's right carpal tunnel syndrome and left ulnar neuropathy are currently evaluated as 30 percent and 20 percent disabling, respectively under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  Diagnostic Code 8516 pertains to paralysis of the ulnar nerve.  However, the Board notes that the Veteran's right and left hand disabilities were initially evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which pertains to paralysis of the median nerve.

Initially, the Board observes that the record reflects that the Veteran is right-handed.  The criteria for a minor joint thus apply for the left hand.  See 38 C.F.R. § 4.69.
Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

For the non-dominant (left) upper extremity, Diagnostic Code 8515 provides for a 10 percent evaluation when there is mild incomplete paralysis of the median nerve.  A 20 percent evaluation is warranted when there is moderate incomplete paralysis.  A 40 percent rating is provided for severe incomplete paralysis.  A maximum 60 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side. 

Diagnostic Code 8616 provides a rating for neuritis of the ulnar nerve.  Diagnostic Code 8716 provides a rating for neuralgia of the ulnar nerve. 

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

In a September 2004 rating decision, the RO granted service connection for right hand carpal tunnel syndrome, with a 30 percent evaluation, effective March 2, 2004.  Service connection was also granted for left hand carpal tunnel syndrome, with a 20 percent evaluation, effective March 2, 2004, under Diagnostic Code 8515.

In response to his claim for an increased rating, the Veteran was afforded a VA examination in September 2008.  He complained of numbness in both hands and all fingers, bilateral wrist pain, left more than the right side, and weakness in the right hand.  He also reported that his symptoms significantly interfered with his activities of daily living.  

On physical examination, there was no weakness or atrophy, tone was normal, and deep tendon reflexes were normal bilaterally.  Sensory examination revealed reduced pin sensation in the right hand index finger and left hand fifth finger, and positive Tinel's sign in the right wrist.  The rest were normal to light touch, pin prick, position and vibrations.  Coordination (finger to nose) was intact bilaterally.  
The examiner diagnosed right hand carpal tunnel syndrome and left hand ulnar neuropathy, and noted that the Veteran's symptoms significantly limited his activities of daily living.

Outpatient treatment records from the VA Medical Center in North Chicago dated from February 2007 to February 2010 show that the Veteran was diagnosed with severe bilateral carpal tunnel syndrome.

During his August 2011 Video Conference hearing, the Veteran testified that he wore braces on his wrists, that he was given Cortisone shots in the wrists for pain, and that he had been issued a TENS unit during physical therapy at the VA Medical Center in North Chicago.

The Board finds that the evidence on examination in September 2008 of reduced pin sensation in the fingers of the right and left hands and positive Tinel's sign in the right wrist, and the findings of severe bilateral carpal tunnel syndrome during VA outpatient treatment, combined with the Veteran's reports during his August 2011 hearing of pain severe enough to require Cortisone shots, a TENS unit and the use of wrist braces; more nearly approximates the criteria for severe incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515and 8516, and 38 C.F.R. § 4.124 (2011).  

The Board finds that because the Veteran was diagnosed on examination in September 2008 with ulnar neuropathy in the left hand, his left hand disability should continue to be evaluated under Diagnostic Code 8516.  However, because he has only been diagnosed with carpal tunnel syndrome in the right hand, which is related to the median nerve, his right hand disability is more properly evaluated under Diagnostic Code 8515.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, the Board finds that a 50 percent evaluation is warranted for the Veteran's right carpal tunnel syndrome under Diagnostic Code 8515, and a 30 percent evaluation is warranted for his left ulnar neuropathy under Diagnostic Code 8516.  The Board also notes that consideration was given to the Veteran's reports of significant functional impairment related to his activities of daily living, and the VA examiner's findings that the Veteran's symptoms significantly limited his activities of daily living as required by DeLuca, when granting the 50 and 30 percent evaluations.  

As the evidence does not show complete paralysis of the median or ulnar nerves, ratings in excess of 50 and 30 percent are not warranted under Diagnostic Code 8515 or 8516.


Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by pain, weakness and numbness and associated functional limitations.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  
In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that the Veteran's right or left hand disabilities have caused unemployability.  During his September 2008 VA examination, he reported that he was working as an AC mechanic at the North Chicago VA.  As there has been no allegation or evidence of unemployability attributable to the service connected right carpal tunnel syndrome or left ulnar neuropathy, the Board finds that further consideration of entitlement to TDIU is not required.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a April 2004 and June 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the increased rating claims in the June 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2009 letter provided the information required by Vazquez-Flores.

The second and third elements of Dingess notice for the service connection claim are satisfied by the April 2004 letter.  However, the Veteran did not receive notice about the evidence needed to establish a rating or notice regarding an effective date for this claim.  Since the claim is being denied, no rating is being given and no effective date is being set.  The failure to provide notice on the effective date and rating elements of the claim is harmless.  Smith v. Shinseki, No. 08-1667 (Aug. 17, 2010). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the August 2009 letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a statement of the case issued in October 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination in September 2008.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


ORDER

Service connection for hypotension is denied.

A 50 percent rating, but no more, is granted for right carpal tunnel syndrome.

A 30 percent rating, but no more, is granted for left ulnar neuropathy.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently diagnosed nerve damage to the right leg and chronic lymphedema of both lower extremities are related to his active military service.  Specifically, he claims that he served in the Air Force Reserves from July 1993 to July 1996, and went to tech school on Shephard Air Force Base in 1995.  He claims further that in June 1995, during a period when he was activated on active duty for ninety days, he was treated for scabies at the Shepard Air Force Base hospital.  See November 2004 statement from the Veteran, December 2004 deferred rating decision, February 2007 statement and August 2011 Video Conference hearing transcript.  He claims further that after he completed treating the condition with the cream he was prescribed, he noticed a pimple or bump above his right ankle, which was one of the areas that the scabies had affected.  He also claims that from 1995 to 2002, the pimple/bump above the ankle increased in size and developed into a painful keloid, which was irritated by rubbing against his work boots and military boots.  He reported pain, swelling and numbness in the right and left legs as early as 1998.  The Veteran claims that he underwent surgery in August 2002 at the North Chicago VA Medical Center to remove the keloid, and that shortly after the surgery, his incision spontaneously broke open and he was treated for several months for a wound dehiscence, and he experienced constant pain and swelling of the right lower extremity since that time.  Initially, in December 2002, he claimed that he had circulation problems in the right leg, to include a non-healing keloid removal site on his right ankle, due to umbilical hernia surgery in February 2002 to repair his service-connected umbilical hernia.  See December 2002 claim.  He later recanted that claim during his June 2003 VA examination, and instead continued to argue that his lower extremity symptoms were related to the keloid removal surgery in August 2002.  See June 2003 VA examination report.  The Veteran also claims that it was later discovered that he had sustained nerve damage in the surgical area, and he was diagnosed with saphenous neuropathy, which cannot be alleviated, even through treatment.  See outpatient treatment records from the VA Medical Center in North Chicago, June 2003 VA examination report, July 2010 VA Form 9 and August 2011 Video Conference hearing transcript.

Service treatment records show that the Veteran was treated for scabies in June 1995, as he reported.  Personnel records show that he served in the US Air Force Reserves from July 1994 to November 2006.  A Naval Reserve Center Annual Retirement Point Record shows that the Veteran had active duty points from July 1994 to July 1995, and that he had active duty for training points from July 1995 to July 1996, July 1996 to July 1997, July 1997 to July 1998, July 1999 to July 2000, and from July 2000 to July 2001.  There is no evidence in the service treatment records of complaints or treatment related to a painful pimple, bump or keloid on the right leg.  

Outpatient treatment records from the VA Medical Center in North Chicago indicate that the Veteran had chronic problems of both lower extremities.  He reported edema in the left leg on and off since January 1998, and in October 1998, he complained of swelling, pain and a burning sensation in the right leg.  He reported that he had experienced the symptoms for three weeks.  In July 2002, he complained of a lesion (raised bump) on his right ankle, which he reported had been present for three years (since 1999).  The treatment records also show that in August 2002, he underwent surgery to have a keloid formation removed from his right medial ankle.  During outpatient treatment in February 2007, he complained of pain in the right medial malleolus, and reported that the keloid on his right ankle formed in 1994, when he acquired scabies in his dorm room that turned into a pimple and eventually an abscess.  He also reported that he underwent surgery to remove the keloid in 2002 and that he had experienced numbness in the right foot since that time.

In a May 2003 statement, the Veteran reported that he had undergone surgery in August 2002 to remove a keloid on the right ankle, and that the surgical wound on his ankle still had not healed, and that he experienced pain and swelling of the right leg below the knee.  

During a June 2003 VA examination, the Veteran reported ongoing pain and swelling of both legs, right more prominent than left, since 1998.  He also reported again that in August 2002, he underwent surgery to have a keloid formation removed from his right medial ankle, and claimed that shortly after the surgery, his incision spontaneously broke open and he was treated for several months for a wound dehiscence, and that he had experienced constant pain and swelling of the right lower extremity since that time.  On physical examination, both lower extremities were swollen, with the right more prominent than the left.  There was pitting lymphedema of the right and left lower extremities, and both lower extremities were noted to have greater saphenous veins and varicose veins.  The Veteran was diagnosed with chronic lymphedema of both lower extremities, right more prominent than left, secondary to varicose veins; and postoperative removal of a keloid formation of the right medial ankle with chronic wound infection, secondary to a postoperative wound dehiscence and aggravated by chronic lymphedema of the right lower extremity.  See June 2003 VA examination report.  

Outpatient treatment records from the VA Medical Center in North Chicago dated from February 2007 to February 2010 show that the Veteran was diagnosed and treated for right saphenous neuropathy.  In November 2007, it was noted that his diagnosis was likely related to the inflammatory process and scarring status post infection and past intervention in the proximity of the medial malleolus.  Furthermore, in October 2009, it was noted that there was a possibility of permanent nerve damage without recovery due to prolonged course.  

In an August 2011 statement, the Veteran's physician JD, MD opined that the Veteran's neuropathy of the right leg was related to his keloid resection surgery in 2002.

The Veteran argues that his in-service diagnosis of scabies, which led to his right ankle keloid formation and subsequent removal surgery, led to his later development of chronic lymphedema of the lower extremities, and his currently diagnosed right leg neuropathy.  

There is no medical opinion that supports the Veteran's contention that his nerve damage of the right leg is secondary to the chronic lymphedema of the lower extremities, diagnosed in June 2003.  Instead, the medical evidence of record shows that the Veteran's current right leg nerve damage has been associated with his right ankle keloid removal surgery in August 2002.  See VA outpatient treatment records from VA Medical Center in North Chicago and August 2011 private opinion from JD, MD.  However, there is no medical evidence showing that his right ankle keloid developed as a result of the scabies he was treated for in service.  There is also no medical opinion which indicates that the Veteran's chronic lymphedema of the bilateral lower extremities developed as a result of treatment for scabies in service or later removal of his right ankle keloid.  

An examination and opinion are needed to determine the etiology of the Veteran's currently demonstrated chronic lymphedema of both lower extremities and right leg neuropathy.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that as discussed above, personnel records show that the Veteran served in the US Air Force Reserves from July 1994 to November 1996.  Naval retirement records show that he had active duty points from July 1994 to July 1995.  However, the record is not entirely clear as to when he was on active duty or active duty for training during his Air Force Reserve service.  Furthermore, although the Veteran's Naval records are associated with the claims file, it does not appear that his Air Force records have been requested.  For purposes of this remand, the Board will assume that the Veteran was on active duty for training when he received treatment for scabies in June 1995.  However, an attempt should be made to obtain the Veteran's service treatment records and personnel records from the Air Force.

The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of the aforementioned service treatment records and personnel records from the US Air Force through official channels.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  Afford the Veteran a VA examination to determine the etiology of any chronic lymphedema of the lower extremities and any right leg nerve disability, including his currently diagnosed saphenous neuropathy of the right leg.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any chronic lymphedema of the lower extremities is etiologically related to a period of active service.  
The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ankle keloid formation and removal, which has been related to his current right leg neuropathy, had its onset in service, or is related to a disease or injury in service, to include treatment for scabies in June 1995.

If the chronic lymphedema of the lower extremities is found to be etiologically related to service, provide an opinion as to whether the Veteran's right leg neuropathy was caused or chronically worsened by the chronic lymphedema of the lower extremities.

The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

3.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


